Citation Nr: 1437585	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-33 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claim was previously remanded by the Board in December 2010.

In June 2010, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, the Board has determined that additional development is warranted.

The December 2010 Board remand instructed the VA examiner to determine: (1) whether or not the Veteran had a pre-existing psychiatric disability, which clearly and unmistakably existed prior to service, (2) whether or not any identified pre-existing psychiatric diseases did or did not undergo an increase in the underlying pathology during or as result of service and (3) whether it is at least as likely as not that any currently diagnosed psychiatric disability, including anxiety disorder, had its onset in service.  The February 2011 examiner diagnosed the Veteran with Axis I posttraumatic stress disorder (PTSD), and depressive disorder not otherwise specified.  The examiner provided a nexus opinion specific to PTSD only, and did not supply the requested nexus opinion for depressive disorder not otherwise specified.  

Thus, the VA examination in February 2011 is not in compliance with the Board's December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). Furthermore, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore the Veteran should be afforded a new VA examination for a nexus opinion regarding the Veteran's diagnosed depressive disorder and its relationship to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent VA or non-VA treatment records regarding the Veteran's depressive disorder.  After securing any necessary authorization forms, obtain all identified records.  All attempts should be made to obtain any identified records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).


2.  Return the claims file to the examiner who conducted the February 2011 VA psychiatric examination for an addendum opinion, if available.  The examiner should once again review the claims file.  

The examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's depressive disorder had its onset in or is otherwise related to his active military service.

The examiner should set forth the complete rationale for all opinions. The absence of evidence of treatment for symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report in-service events and treatment, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Thereafter, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



